       Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 1 of 27 PageID #: 12




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DONALD JAMES,

                              Plaintiff,                CIVIL CASE NO: _____________

               -against-

                                                                NOTICE OF REMOVAL TO
VTR CUTTER MILL, LLC, OLSL GREAT                                   FEDERAL COURT
NECK,   LLC  and    VENTAS   AOC
OPERATING HOLDINGS, INC.,

                              Defendant.

        Defendants VTR CUTTER MILL, LLC f/k/a OLSL GREAT NECK, LLC, OLSL

GREAT NECK, LLC i/s/h/a an independent entity and VENTAS AOC OPERATING

HOLDINGS, INC., (collectively referred to as “Defendants”) hereby remove to this Court the

state action described below. Removal is warranted under 28 U.S.C. § 1441 because this is an

action over which this Court has original jurisdiction under 28 U.S.C. § 1332.

  I.    BACKGROUND

        1. Plaintiff Donald James (hereinafter as “Plaintiff”), brought this personal injury action

against Defendants by filing a Summons and Verified Complaint (“Complaint”) in the Supreme

Court of the State of New York, County of Nassau on or about February 12, 2020.                See

Declaration of Kelly Jones Howell in Support of Notice of Removal under 28 U.S.C. § 1441(b)

(Diversity) of Defendants VTR CUTTER MILL, LLC, OLSL GREAT NECK, LLC and

VENTAS AOC OPERATING HOLDINGS, INC., (hereinafter “Howell Decl.”), Exhibit A.

This case was assigned Index Number 602150/2020. See id. at ¶ 1.

        2. Plaintiff alleges that Defendants failed to maintain safe conditions at Atria Cutter

Mill resulting in a slip and fall injury on April 12, 2019. Howell Decl., ¶ 3; Exhibit B, ¶¶ 4, 45.
       Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 2 of 27 PageID #: 13



Plaintiff alleges one untitled cause of action against Defendants for negligence. Id. at ¶ 57.

        3. As more fully set forth below, this case is properly removed to this Court pursuant to

28 U.S.C. § 1441 because this Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332 and because Defendants have satisfied the procedural requirements for

removal.

 II.    REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
        JURISDICTION UNDER 28 U.S.C. §§ 1332 & 1441

        4. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because this

is a civil action in which the amount in controversy exceeds the sum of $75,000, exclusive of

costs and interest, and is between citizens of different states.

           A. DIVERSITY OF CITIZENSHIP

        5. Plaintiff was, at the time this action was commenced, a resident and citizen of the

State of New York, County of Nassau. See Howell Decl. ¶ 4; Exhibit B, ¶ 1.

        6. Defendant VTR CUTTER MILL, LLC is and was at the time Plaintiff commenced

this action, a limited liability company organized under the laws of the State of Delaware with

none of its members residing in the State of New York. See Howell Decl., ¶ 5. For diversity

purposes, therefore, VTR CUTTER MILL, LLC. is a citizen of Delaware and not of New York.

28 U.S.C. § 1332(c)(1).

        7. Further, VTR CUTTER MILL, LLC was formerly known as OLSL GREAT NECK,

LLC and is indistinct from OLSL GREAT NECK, LLC. See Howell Decl. ¶ 6. Therefore,

OLSL GREAT NECK, LLC is also a citizen of Delaware and not of New York.

        8. VENTAS AOC OPERATING HOLDINGS, INC., is and was at the time Plaintiff

commenced this action, a corporation organized under the laws of the State of Delaware with its

principal place of business in Kentucky. See Howell Decl., ¶ 7. Therefore, VENTAS AOC
     Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 3 of 27 PageID #: 14



OPERATING HOLDINGS, INC. is a citizen of Delaware and Kentucky for purposes of

determining diversity. 28 U.S.C. § 1332(c)(1).

           B. AMOUNT IN CONTROVERSY

       9. It was not apparent from the face of the Complaint that Plaintiff seeks damages in

excess of $75,000, exclusive of interest and costs, because the Complaint only pleads one

untitled count of simple negligence against Defendants and does not specify the nature of the

alleged injuries. See Howell Decl., ¶¶ 8; Exhibit B ¶¶ 54-56 .

       10. Therefore, Defendants initially did not know whether Plaintiff sought damages in

excess of $75,000, and in fact, Defendants could not reasonably ascertain whether Plaintiff

sought damages in excess of $75,000 based on the information pled in the Complaint. See

Howell Decl., ¶ 9.

       11. Thereafter, on May 4, 2020, plaintiff sent a “demand package” to Defendants which

provided inter alia Plaintiff demanded damages in excess of $75,000 exclusive of costs and

interest. See Howell Decl., ¶ 10; Yonkosky v. Hicks, 409 F. Supp. 2d 149, 157 (W.D.N.Y. 2005)

(“where the pleadings themselves are inconclusive as to the amount in controversy ... federal

courts may look outside those pleading to other evidence in the record.”)

       12. Therefore, May 4, 2020 was the first day Defendants became aware Plaintiff sought

damages in excess of $75,000 and was also the first time Defendants were able to ascertain that

Plaintiff’s alleged damages exceed $75,000 within a “reasonable probability” as required by 28

U.S.C. 1332(a). See Howell Decl., ¶ 11; United Food & Commercial Workers Union Local 919,

AFL-CIO v. CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 305 (2d. Cir. 1994);

accord Young v. United Parcel Service General Services Co., No. 11-CV-4105 (DLI)(RER),

2012 WL 847574 at *1 (E.D.N.Y. Mar. 12, 2012) (amount in controversy satisfied where
       Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 4 of 27 PageID #: 15



Plaintiff seeks damages in excess of $75,000).

        13. Accordingly, May 4, 2020 was the first day Defendants became aware this matter

was eligible for removal pursuant to 28 U.S.C. § 1332. See Howell Decl., ¶ 12; Cutrone v.

Mortg. Elec. Registration Sys., Inc., 749 F.3d 137, 145 (2d Cir. 2014) (“the removal clocks of 28

U.S.C. § 1446(b) are not triggered until the plaintiff serves the defendant with an initial pleading

or other document that explicitly specifies the amount of monetary damages sought or sets forth

facts from which an amount in controversy [] can be ascertained.”); F.W. Myers & Co. v. World

Projects Int’l, Inc., No. 96-CV-0763, 1996 WL 550135, at *3 (N.D.N.Y. Sept. 19, 1996) (“the

30–day time limitation had begun when defendant had ‘first ascertained’ that the amount in

controversy limit was exceeded.”).

III.    PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

        14. No earlier than May 4, 2020, Defendants first learned that Plaintiff seeks damages in

excess of $75,000. See Howell Decl., ¶ 11.

        15. Removal is timely pursuant to 28 U.S.C. § 1446(b)(3) because Defendants filed this

Notice of Removal with this Court within thirty (30) days of learning this matter was eligible for

removal pursuant to 28 U.S.C. § 1332. See id.; Cutrone, at 143 (“If removability is not apparent

from the allegations of an initial pleading or subsequent document, the 30–day clocks of 28

U.S.C. §§ 1446(b)(1) and (b)(3) are not triggered.”).

        16. Defendants demand a jury trial.

        17. A copy of this Notice of Removal is being filed in the Supreme Court of the State of

New York, County of Nassau, and delivered to Plaintiff’s counsel of record. See Notice of

Filing Notice of Removal to State Court, Exhibit C.

        18. By removing this action to this Court, Defendants do not waive any defenses,
    Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 5 of 27 PageID #: 16



objections, or motions available to it under state or federal laws. Defendants expressly reserve

the right to move for dismissal of Plaintiff’s claims pursuant to Rule 12 of the Federal Rules of

Civil Procedure.

       WHEREFORE, Defendants VTR CUTTER MILL, LLC f/k/a OLSL GREAT NECK,

LLC, OLSL GREAT NECK, LLC i/s/h/a an independent entity and VENTAS AOC

OPERATING HOLDINGS, INC., pray that the above-styled action now pending against it in the

Supreme Court of the State of New York, County of Nassau, be removed therefrom to this

Honorable Court, the United States District Court for the Eastern District of New York.

Dated: New York, New York
       June 1, 2020

                                                    HARRIS BEACH PLLC


                                                    /s/ Kelly Jones Howell
                                                    Kelly Jones Howell (KJH - 7804)
                                                    Andre J. Major (AJM – 8888)
                                                    Attorneys for Defendants
                                                    VTR CUTTER MILL, LLC, OLSL
                                                    GREAT NECK, LLC and VENTAS AOC
                                                    OPERATING HOLDINGS, INC.,
                                                    100 Wall Street, 23rd Floor
                                                    New York, New York 10005
                                                    (212) 687-0100
Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 6 of 27 PageID #: 17




              Exhibit “A”
     Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 7 of 27 PageID #: 18




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DONALD JAMES,
                                                             CIVIL CASE NO: _____________
                               Plaintiff,

                -against-                                      DECLARATION OF KELLY JONES
                                                             HOWELL IN SUPPORT OF NOTICE OF
VTR CUTTER MILL, LLC, OLSL GREAT                              REMOVAL UNDER 28 U.S.C. § 1441(b)
NECK, LLC and VENTAS AOC OPERATING                            (DIVERSITY) OF DEFENDANTS VTR
HOLDINGS, INC,
                                                               CUTTER MILL, LLC, OLSL GREAT
                                                                 NECK, LLC and VENTAS AOC
                               Defendant.                        OPERATING HOLDINGS, INC


I, Kelly Jones Howell, declare:
       1.       I am an attorney admitted to practice before the courts of the State of New York

and am a member of Harris Beach PLLC, attorneys for VTR CUTTER MILL, LLC f/k/a OLSL

GREAT NECK, LLC, OLSL GREAT NECK, LLC i/s/h/a an independent entity and VENTAS

AOC OPERATING HOLDINGS, INC., (collectively referred to as “Defendants”) in this action.

I make this Declaration based on my personal knowledge, in support of Defendants removal of

Donald James v. VTR Cutter Mill, LLC, OLSL Great Neck, LLC and Ventas AOC Operating

Holdings, Inc., New York Supreme Court, Nassau County, Index No. 602150/2020, to this Court.

The case was filed on or about February 12, 2020. I would and could competently testify to the

matters stated in this Declaration if called as a witness.

       2.       A true and accurate copy of the Summons and Complaint in this action is attached

as Exhibit B.

       3.       Plaintiff alleges that Defendants failed to maintain safe conditions at Atria Cutter

Mill resulting in a slip and fall injury on April 12, 2019. See id. at ¶¶ 4, 45. Plaintiff alleges one

untitled cause of action against Defendants for negligence. Id. at ¶ 57.
     Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 8 of 27 PageID #: 19



        4.       Plaintiff Donald James, was at the time this action was commenced, a resident and

citizen of the State of New York. Id. at ¶ 1.

              5. VTR CUTTER MILL, LLC is and was at the time Plaintiff commenced this action,

a limited liability company organized under the laws of the State of Delaware with none of its

members residing in the State of New York.

        6.       VTR CUTTER MILL, LLC was formerly known as OLSL GREAT NECK, LLC

and is indistinct from OLSL GREAT NECK, LLC.

        7.       VENTAS AOC OPERATING HOLDINGS, INC., is and was at the time Plaintiff

commenced this action, a corporation organized under the laws of the State of Delaware with its

principal place of business in Kentucky.

        8.       It was not apparent from the face of the Complaint that Plaintiff seeks an amount

in controversy in excess of $75,000, exclusive of interest and costs, because the Complaint only

pleads one untitled count of simple negligence against Defendants and does not specify the nature

of the alleged injuries. See Exhibit B, ¶¶ 54-56 .

        9.       Therefore, Defendants initially did not know whether Plaintiff sought damages in

excess of $75,000, and in fact, Defendants could not reasonably ascertain whether Plaintiff sought

damages in excess of $75,000 based on the information pled in the Complaint.

        10.      Thereafter, on May 4, 2020, plaintiff sent a “demand package” to Defendants which

provided inter alia Plaintiff demanded damages in excess of $75,000 exclusive of costs and

interest.

        11.      May 4, 2020 was the first day Defendants became aware Plaintiff sought damages

in excess of $75,000 and was also the first time Defendants were able to ascertain that Plaintiff’s

alleged damages exceed $75,000 within a “reasonable probability” as required by 28 U.S.C.



                                                 2
     Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 9 of 27 PageID #: 20



1332(a).

       12.     May 4, 2020 was the first day Defendants became aware this matter was eligible

for removal pursuant to 28 U.S.C. § 1332.

       13.     Concurrent with this filing, written notice of the filing of this Notice is being

delivered to Plaintiff’s counsel of record, and is being filed with the Supreme Court of the State of

New York, Nassau County. A true and accurate copy of the written notice is attached as Exhibit

C.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this 1st day of June, 2020 in New York, New York.

                                                      HARRIS BEACH PLLC

                                                      /s/ Kelly Jones Howell
                                                      Kelly Jones Howell (KJH - 7804)
                                                      Attorneys for Defendant
                                                      VTR CUTTER MILL, LLC, OLSL
                                                      GREAT NECK, LLC and VENTAS AOC
                                                      OPERATING HOLDINGS, INC 100 Wall
                                                      Street, 23rd Floor
                                                      New York, New York 10005
                                                      (212) 687-0100




                                                 3
Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 10 of 27 PageID #: 21




               Exhibit “B”
        Case 2:20-cv-02421
FILED: NASSAU  COUNTY CLERKDocument 1 Filed 06/01/20
                                02/12/2020      10:57Page
                                                       AM) 11 of 27 PageID #: NO.
                                                                       INDEX  22 602150/2020
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 02/12/2020



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NASSAU
                                              X
          DONALD JAMES,                                               Index No.:               PaR
                                                                                                 ,°
                            Plaintiff,                         •
                                                                •,    Date Purchased:
                                                                                              Ti
                                                                                                   a I.D6c_.)
                                                                      Plaintiff designates
                                                                      Nassau County as the
                -against-                                             Place of Trial

                                                                      SUMMONS
          yTR CUTTER MILL, LLC, OLSL GREAT
          NECK LLC and VENTAS AOC OPERATING                           The basis of venue is
          HOLDINGS, INC.,                                             Plaintiff's address

                                                                      Plaintiff resides at:
                                                                      43 Monroe Street
                            Defendants.                               Inwood, New York 11096
                                                               X

                 You are hereby summoned to answer the complaint in this action and to serve a copy of
          your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance, on the Plaintiff's Attorney(s) within 20 days after the service of this summons,
          exclusive of the day of service (or within 30 days after the service is complete if this summons is
          not personally delivered to you within the State of New York); and in case of your failure to
          appear or answer, judgment will be taken against you by default for the relief demanded in the
          complaint.

          Dated: February 7, 2020

          Defendants' Addresses for service:                Plaintiff's Attorney
                                                            THE SELVIN LAW F            , P.L.L.C.
          VTR CUTTER MILL, LLC
          c/o CT Corporation System
          28 Liberty Street
          New York, New York 10005

          OLSL GREAT NECK LLC
          do CT Corporation System                           By S. offIr '.Taub, Esq.
          28 Liberty Street                                        / . ck- Road
                                                             3956 Jr
          New York, New York 10005                           S-             11783
                                                             (516) 992-0805
          VENTAS AOC OPERATING
          HOLDINGS, INC.
          c/o CT Cot-poration System
          28 Liberty Street
          New York, New York 10005




                                                      1 of 11
        Case 2:20-cv-02421
FILED: NASSAU  COUNTY CLERKDocument 1 Filed 06/01/20
                                02/12/2020      10:57Page
                                                       AK12 of 27 PageID #: 23
                                                                     INDEX  NO. 602150/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/12/2020



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NASSAU
                                                                      X
          DONALD JAMES,

                                                                              Index No.:
                                                                                                          i\30a
                          Plaintiff,                                          Date Purchased:       k 0 (0.a•D

                                 -against-                                     VERIFIED COMPLAINT


          VTR CUTTER MILL, LLC, OLSL GREAT
          NECK LLC and VENTAS AOC OPERATING
          HOLDINGS, INC.,


                          Defendants.



                    Plaintiff, DONALD JAMES, by and through his attorneys, THE SELVIN LAW

          FIRM, PLLC, Complaining of the defendants, VTR CUTTER MILL, LLC, OLSL GREAT

          NECK LLC and VENTAS AOC OPERATING HOLDINGS, INC., hereby alleges as follows:

                                       AS AND FOR A FIRST CAUSE OF ACTION

                    1. That at all times hereinafter mentioned, plaintiff DONALD JAMES was and still

         is a resident of the County of Nassau, State of New York.

                    2. Upon information and belief, and at all times relevant to the within action,

          defendant VTR CUTTER MILL, LLC (hereinafter "VTR CUTTER MILL") has a principal

          place of business located at 1209 Orange Street, Wilmington, DE 19801.

                     3.    Upon information and belief, and at all times relevant to the within action,

          defendant VTR CUTTER MILL was and still is a duly organized foreign limited liability

          company authorized to do business in the State of New York.




                                                       2 of 11
        Case 2:20-cv-02421
FILED: NASSAU  COUNTY CLERKDocument 1 Filed 06/01/20
                                02/12/2020     10:57Page
                                                     AM)13 of 27 PageID #: 24
                                                                    INDEX  NO. 602150/2020
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 02/12/2020



                     4. That at all times hereinafter mentioned, upon information and belief, defendant

          VTR CUTTER MILL owned the premises located at 96 Cuttermill Road, Great Neck, New York

          11021 known as "Atria Cutter Mill" (hereinafter "premises").

                     5. Upon information and belief, and at all times relevant to the within action,

          defendant OLSL GREAT NECK LLC (hereinafter "OLSL GREAT NECK") has a principal

          place of business located at 1209 Orange Street, Wilmington, Delaware 19801.

                     6. Upon information and belief, and at all times relevant to the within action,

          defendant OLSL GREAT NECK was and still is a duly organized foreign limited liability

          company authorized to do business in the State of New York.

                     7. That at all times hereinafter mentioned, upon information and belief, defendant

          OLSL GREAT NECK owned the premises located at 96 Cuttermill Road, Great Neck, New

          York 11021 known as "Atria Cutter Mill" (hereinafter "premises").

                     8. Upon information and belief, and at all times relevant to the within action,

          defendant VENTAS AOC OPERATING HOLDINGS, INC. (hereinafter "VENTAS AOC

          OPERATING HOLDINGS") has a principal place of business located at 500 North Hurstboume

          Parkway, Suite 200, Louisville, Kentucky 40222.

                     9. Upon information and belief, and at all times relevant to the within action,

          defendant VENTAS AOC OPERATING HOLDINGS was and still is a duly organized foreign

          business corporation authorized to do business in the State of New York.

                    10. That at all times hereinafter mentioned, upon information and belief, defendant

          VENTAS AOC OPERATING HOLDINGS owned the premises located at 96 Cuttermill Road,

          Great Neck, New York 11021 known as "Atria Cutter Mill" (hereinafter "premises").

                    11. That at all times hereinafter mentioned, defendant, VTR CUTTER MILL

          maintained the premises.




                                                      3 of 11
        Case 2:20-cv-02421
FILED: NASSAU    COUNTY Document 1 Filed 06/01/20
                           CLERK 02/12/2020  10:57 Page
                                                   AM)14 of 27 PageID #: 25
                                                                  INDEX  NO.                                602150/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/12/2020



                    12. That at all times hereinafter mentioned, upon information and belief, defendant,

          VTR CUTTER MILL operated the premises.

                    13. That at all times hereinafter mentioned, upon information and belief, defendant,

          VTR CUTTER MILL controlled the premises.

                    14. That at all times hereinafter mentioned, upon information and belief, defendant,

          VTR CUTTER MILL serviced the premises.

                    15. That at all times hereinafter mentioned, upon information and belief, defendant,

          VTR CUTTER MILL supervised the premises.

                    16. That at all times hereinafter mentioned, upon information and belief, defendant,

          VTR CUTTER MILL inspected the premises.

                    17. That at all times hereinafter mentioned, upon information and belief, defendant,

          VTR CUTTER MILL repaired the premises.

                    18. That at all times hereinafter mentioned, defendant, VTR CUTTER MILL, by their

          agents, servants and/or employees had a duty to inspect, maintain, repair and keep the premises

          in a reasonably safe condition for those persons frequenting thereto.

                    19. That at all times hereinafter mentioned, defendant, VTR CUTTER MILL, by its

          agents, servants and/or employees negligently, carelessly and recklessly failed to maintain the

          premises in a good and safe condition.

                    20. That at all times hereinafter mentioned, defendant, VTR CUTTER MILL, by its

          agents, servants and/or employees negligently, carelessly and recklessly caused and created a

          negligent and hazardous slippery condition to exist on the premises.

                    21. That at all times hereinafter mentioned, defendant, VTR CUTTER MILL, by its

          agents, servants and/or employees were negligent, careless and reckless in failing to maintain the

          subject premises in a safe condition free from any and all hazards; in failing to correct the

          obviously dangerous conditions existing therein; in failing to repair roof leaks; in allowing a



                                                       4 of 11
        Case 2:20-cv-02421
FILED: NASSAU  COUNTY CLERKDocument 1 Filed 06/01/20
                                02/12/2020     10:57Page
                                                     AM)15 of 27 PageID #: NO.
                                                                    INDEX  26 602150/2020
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 02/12/2020



          slippery condition to exist upon the premises; and in allowing dangerous, hazardous and

          negligent conditions to exist endangering the lives of all individuals including the plaintiff

          DONALD JAMES.

                    22. That at all times hereinafter mentioned, defendant, OLSL GREAT NECK

          maintained the premises.

                    23. That at all times hereinafter mentioned, upon information and belief, defendant,

          OLSL GREAT NECK operated the premises.

                    24. That at all times hereinafter mentioned, upon information and belief, defendant,

          OLSL GREAT NECK controlled the premises.

                    25. That at all times hereinafter mentioned, upon information and belief, defendant,

          OLSL GREAT NECK serviced the premises.

                    26. That at all times hereinafter mentioned, upon information and belief, defendant,

          OLSL GREAT NECK supervised the premises.

                    27. That at all times hereinafter mentioned, upon information and belief, defendant,

          OLSL GREAT NECK inspected the premises.

                    28. That at all times hereinafter mentioned, upon information and belief, defendant,

          OLSL GREAT NECK repaired the premises.

                    29. That at all times hereinafter mentioned, defendant, OLSL GREAT NECK, by their

          agents, servants and/or employees had a duty to inspect, maintain, repair and keep the premises

          in a reasonably safe condition for those persons frequenting thereto.

                    30. That at all times hereinafter mentioned, defendant, OLSL GREAT NECK, by its

          agents, servants and/or employees negligently, carelessly and recklessly failed to maintain the

          premises in a good and safe condition.




                                                        5 of 11
        Case 2:20-cv-02421
FILED: NASSAU              Document02/12/2020
                COUNTY CLERK        1 Filed 06/01/20 Page 16 of 27 PageID
                                               10:57 AM)                  #: NO.
                                                                      INDEX  27                             602150/2020
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 02/12/2020



                    31. That at all times hereinafter mentioned, defendant, OLSL GREAT NECK, by its

          agents, servants and/or employees negligently, carelessly and recklessly caused and created a

          negligent and hazardous slippery condition to exist on the premises.

                    32. That at all times hereinafter mentioned, defendant, OLSL GREAT NECK, by its

          agents, servants and/or employees were negligent, careless and reckless in failing to maintain the

          subject premises in a safe condition free from any and all hazards; in failing to correct the

          obviously dangerous conditions existing therein; in failing to repair roof leaks; in allowing a

          slippery condition to exist upon the premises; and in allowing dangerous, hazardous and

          negligent conditions to exist endangering the lives of all individuals including the plaintiff

          DONALD JAMES.

                    33. That at all times hereinafter mentioned, defendant, VENTAS AOC OPERATING

          HOLDINGS maintained the premises.

                    34. That at all times hereinafter mentioned, upon information and belief, defendant,

          VENTAS AOC OPERATING HOLDINGS operated the premises.

                    35. That at all times hereinafter mentioned, upon information and belief, defendant,

          VENTAS AOC OPERATING HOLDINGS controlled the premises.

                    36. That at all times hereinafter mentioned, upon information and belief, defendant,

          VENTAS AOC OPERATING HOLDINGS serviced the premises.

                    37. That at all times hereinafter mentioned, upon information and belief, defendant,

          VENTAS AOC OPERATING HOLDINGS supervised the premises.

                     38. That at all times hereinafter mentioned, upon information and belief, defendant,

           VENTAS AOC OPERATING HOLDINGS inspected the premises.

                     39. That at all times hereinafter mentioned, upon information and belief, defendant,

           VENTAS AOC OPERATING HOLDINGS repaired the premises.




                                                       6 of 11
         Case 2:20-cv-02421
FILED: NASSAU   COUNTY CLERKDocument 1 Filed 06/01/20
                                 02/12/2020     10:57 Page
                                                       All 17 of 27 PageID #: NO.
                                                                       INDEX  28 602150/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/12/2020



                    40. That at all times hereinafter mentioned, defendant, VENTAS AOC OPERATING

          HOLDINGS, by their agents, servants and/or employees had a duty to inspect, maintain, repair

          and keep the premises in a reasonably safe condition for those persons frequenting thereto.

                      41. That at all times hereinafter mentioned, defendant, VENTAS AOC OPERATING

          HOLDINGS, by its agents, servants and/or employees negligently, carelessly and recklessly

          failed to maintain the premises in a good and safe condition.

                      42. That at all times hereinafter mentioned, defendant, VENTAS AOC OPERATING

          HOLDINGS, by its agents, servants and/or employees negligently, carelessly and recklessly

          caused and created a negligent and hazardous slippery condition to exist on the premises.

                      43. That at all times hereinafter mentioned, defendant, VENTAS AOC OPERATING

          HOLDINGS, by its agents, servants and/or employees were negligent, careless and reckless in

          failing to maintain the subject premises in a safe condition free from any and all hazards; in

          failing to correct the obviously dangerous conditions existing therein; in failing to repair roof

          leaks; in allowing a slippery condition to exist upon the premises; and in allowing dangerous,

          hazardous and negligent conditions to exist endangering the lives of all individuals including the

          plaintiff DONALD JAMES.

                      44. That on or about April 12, 2019, plaintiff DONALD JAMES was lawfully on the

          premises.

                      45. That on or about April 12, 2019, plaintiff DONALD JAMES was caused to slip

         and fall violently to the ground sustaining serious personal injuries as a result of a hazardous and

         slippery condition existing upon the premises.

                      46. Upon information and belief, and at all times hereinafter mentioned, defendant

         VTR CUTTER MILL had actual notice of the aforesaid dangerous conditions existing on the

         subject premises for a substantial period of time prior to the occurrence complained of herein.




                                                        7 of 11
        Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 18 of 27 PageID #: 29
                                                                      INDEX  NO. 602150/2020
FILED: NASSAU COUNTY CLERK 02/12/2020 10:57 AN
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 02/12/2020



                    47. Upon information and belief, and at all times hereinafter mentioned, defendant

        OLSL GREAT NECK had actual notice of the aforesaid dangerous conditions existing on the

        subject premises for a substantial period of time prior to the occurrence complained of herein.

                    48. Upon information and belief, and at all times hereinafter mentioned, defendant

        VENTAS AOC OPERATING HOLDINGS had actual notice of the aforesaid dangerous

        conditions existing on the subject premises for a substantial period of time prior to the occurrence

        complained of herein.

                    49. Upon information and belief, and at all times hereinafter mentioned, defendant

        VTR CUTTER MILL had constructive notice of the aforesaid dangerous conditions existing on the

        premises for a substantial period of time prior to the occurrence complained of herein.

                     50. Upon information and belief, and at all times hereinafter mentioned, defendant

        OLSL GREAT NECK had constructive notice of the aforesaid dangerous conditions existing on

        the premises for a substantial period of time prior to the occurrence complained of herein.

                     51. Upon information and belief, and at all times hereinafter mentioned, defendant

        VENTAS AOC OPERATING HOLDINGS had constructive notice of the aforesaid dangerous

        conditions existing on the premises for a substantial period of time prior to the occurrence

        complained of herein.

                     52. Upon information and belief, and at all times hereinafter mentioned, defendant

        VTR CUTTER MILL caused and created the aforesaid dangerous conditions existing on the

        subject premises.

                     53. Upon information and belief, and at all times hereinafter mentioned, defendant

        OLSL GREAT NECK caused and created the aforesaid dangerous conditions existing on the

        subject premises.




                                                       8 of 11
        Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 19 of 27 PageID
FILED: NASSAU COUNTY CLERK 02/12/2020 10:57 AM)
                                                                          #: 30
                                                                      INDEX  NO. 602150/2020
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 02/12/2020



                     54. Upon information and belief, and at all times hereinafter mentioned, defendant

        VENTAS AOC OPERATING HOLDINGS caused and created the aforesaid dangerous conditions

        existing on the subject premises.

                     55. That by reason of defendant, VTR CUTTER MILL's negligence, carelessness

        and recklessness, plaintiff DONALD JAMES has suffered serious and permanent bodily injuries.

        The injuries are the cause of great physical pain and mental anguish past and future.

                     56. That by reason of defendant, OLSL GREAT NECK's negligence, carelessness

        and recklessness, plaintiff DONALD JAMES has suffered serious and permanent bodily injuries.

        The injuries are the cause of great physical pain and mental anguish past and future.

                      57. That by reason of defendant, VENTAS AOC OPERATING HOLDINGS'

        negligence, carelessness and recklessness, plaintiff DONALD JAMES has suffered serious and

        permanent bodily injuries. The injuries are the cause of great physical pain and mental anguish

        past and future.

                      58. That as a result of the foregoing, the plaintiff DONALD JAMES has been

        damaged in an amount which exceeds the jurisdictional limits of all lower courts which would

        otherwise have jurisdiction.

                      WHEREFORE, the plaintiff demands judgment against the defendants, VTR

        CUTTER MILL, LLC, OLSL GREAT NECK LLC and VENTAS AOC OPERATING

         HOLDINGS, INC., in the first cause of action in a sum which exceeds the jurisdictional limits of

        all lower courts which would otherwise have jurisdiction of this action, together with costs,

         disbursements and such other and further relief as the Court deems just and proper.

            Dated:      Seaford, New York
                        February 7, 2020

                                                                    Respectfully Submitted
                                                                    THE SELVIN LAW FIRM, PLLC




                                                       9 of 11
        Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 20 of 27 PageID #: 31
                                                                      INDEX  NO.   602130/2020
FILED: NASSAU    COUNTY CLERK 02/12/2020 10:57 AN
NYSCEF DOC. NO. 1                                                 RECEIVED NYSCEF: 02/12/2020




                                                     BY: Sa r7 aub, Esq.
                                                     3956 M        Road
                                                     Seafor     .Y. 11783
                                                     Tel: (516) 992-0805




                                          10 of 11
        Case 2:20-cv-02421
FILED: NASSAU  COUNTY CLERKDocument 1 Filed 06/01/20
                                02/12/2020      10:57Page
                                                       AN 21 of 27 PageID #: 32
                                                                      INDEX  NO. 602130/2020
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 02/12/2020




                                                  INDIVIDUAL VERIFICATION


             STATE OF NEW YORK)
                                                  ) SS
             COUNTY OF




             b10Ii Yomlf                     • being duly sworn, deposes and say: I am the plaintiff in the within
             action; I have read the foregoing SUMMONS & VERIFIED COMPLAINT and know the contents
             thereof; the same is true to my knowledge, except as to the matter therein stated to be alleged on
             information and belief, and as to those matters I believe it to be true.




            Sworn to before me this

              711-- day of                        , 20 AO




            NOTARY PUBLIC


                  LAUREN L BSENBERG
                Notary pubticStota of      York
                     No. 0186091871
                 Qualified in Suffok County
               Connnission explain. June 9,2O4.




                                                            11 of 11
   STATE OF                                                                       COUNTY OF                                  SS.:

                  Casean2:20-cv-02421
    I, the undersigned,  attorney admitted toDocument
                                              practice law,1 Filed 06/01/20 Page 22 of 27 PageID #: 33
                                              Certification   certify that the within
                                        El    By Attorney
                                                              has been compared by me with the original and found to be a true and complete copy.
C hec kApp lic able Box




                                              Attorney's      state that I am
                                        CI    Affirmation                                                                                             the attorney (s) of record for
                                                                                                                                   in the within action; I have read the foregoing
                                                                                                                                         and know the contents thereof; the same is
                                                              true to my own knowledge, except as to the matters therein stated to be alleged on information and belief, and as
                                                              to those matters I believe it to be true. The reason this verification is made by me and not by



                                                              The grounds of my belief as to all matters not stated upon my own knowledge are as follows:



        I affirm that the foregoing statements are true, under the penalties of perjury.
         Dated:
                                                                                                                                                  The name signPd must be printed beneath

     STATE OF                                                                     COUNTY OF                                  as.:
                                                                                                                                        being duly sworn, depose and say: I am
                                                led ividual   the                                                                              in the within action: I have read
                                        El     Verification
                                                              the foregoing                                                    and know the contents thereof: the same is true to
                                                              my own knowledge, except as to the matters therein stated to be alleged on information and belief, and as to those
                                                              matters I believe it to be true.
       C hec k




                                                Corporate     the                               of
                                        El     Verification
                                                              a          corporation and a party in the within action; I have read the foregoing
                                                                       and know the contents thereof: and the same is true to my own knowledge,
                             except as to the matters therein stated to be alleged upon information and belief, and as to those matters I believe
                             it to be true. This verification is made by me because the above party is a corporation and I am an officer thereof.
             The grounds of my belief as to all matters not stated upon my own knowledge are as follows:




              Sworn to before me on
                                                                                                                                                  The name signed must be printed beneath




              STATE OF                                                             COUNTY OF                                  as.: of both boxes are checked—indicate after names, type of service used.)
                                                                                                           being sworn, say: I am not a party to the action, am over 18 years
                of age and reside at
                On                                            I served the within
                         Service   by depositing a true copy thereof enclosed in a post-paid wrapper, in an official depository under the exclusive care
                                        1=1
              C heckApp l icab le Box




                         By Mail
                                   and custody of the U.S. Postal Service within this State, addressed to each of the following persons at the last
                                   known address set forth after each name:
                   ri Personal by delivering a true copy thereof personally to each person named below at the address indicated. I knew each person
                        Service on served to be the person mentioned and described in said papers as a party therein:
                                                 Individual




                      Sworn to before me on                                                                                                        The name signed must be printed beneath
           Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 23 of 27 PageID #: 34



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NASSAU

          DONALD JAMES,
                                                                   Index No.: 602150/2020

                      Plaintiff,                                   Date Purchased: 2/12/2020


                      -against-


         VTR CUTTER MILL, LLC, OLSL GREAT
         NECK LLC and VENTAS AOC OPERATING
         HOLDINGS, INC.,


                      Defendants.



                            SUMMONS AND VERIFIED COMPLAINT




                                    THE SELVIN LAW FIRM, PLLC
                                    Attorneys for Plaintiff
                                    DONALD JAMES
                                    3956 Merrick Road
                                    Seaford, New York 11783
                                    Tel: (516) 992-0805



To                                           Service of a copy of the within is hereby admitted.

                                             Dated.



Attorney(s) for
Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 24 of 27 PageID #: 35




              Exhibit “C”
     Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 25 of 27 PageID #: 36



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU
---------------------------------------------------------------------   X
DONALD JAMES,

                                             Plaintiff,                       Index No.: 602150/2020

          -against-                                                            DEFENDANTS VTR
                                                                            CUTTER MILL, LLC, OLSL
VTR CUTTER MILL, LLC, OLSL GREAT NECK,                                       GREAT NECK, LLC and
LLC and VENTAS AOC OPERATING HOLDINGS,                                      VENTAS AOC OPERATING
INC.,                                                                       HOLDINGS, INC. NOTICE
                                                                             OF FILING NOTICE OF
                                             Defendants.                          REMOVAL
--------------------------------------------------------------------- X
To: THE SELVIN LAW FIRM, PLLC                                 Clerk of the Court – Nassau County
       Sabrina E. Taub, Esq.                                  Nassau County Supreme Court
       Jared Selvin, Esq.                                     100 Supreme Court Drive
                                                              Mineola, New York 11501
       Attorneys for Plaintiff
       3956 Merrick Road
       Seaford, New York 11783
       (516) 992-0805


         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §1446(d), Defendants VTR

CUTTER MILL, LLC, OLSL GREAT NECK, LLC and VENTAS AOC OPERATING

HOLDINGS, INC. filed a Notice of Removal on May 29, 2020, in the United States District

Court for the Eastern District of New York. A copy of the Notice of Removal is attached hereto

as Exhibit A.

         This notice serves to effect a full removal of this case pursuant to 28 U.S.C. §1441 et

seq., thereby precluding this Court from proceeding any further on this action.
   Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 26 of 27 PageID #: 37



Dated June 1, 2020

                                          HARRIS BEACH PLLC




                                          /s/ Kelly Jones Howell
                                          Kelly Jones Howell
                                          Andre J. Major
                                          Attorneys for Defendants
                                          VTR CUTTER MILL, LLC, OLSL
                                          GREAT NECK, LLC and VENTAS AOC
                                          OPERATING HOLDINGS, INC.,
                                          100 Wall Street, 23rd Floor
                                          New York, New York 10005
                                          (212) 687-0100




                                      2
     Case 2:20-cv-02421 Document 1 Filed 06/01/20 Page 27 of 27 PageID #: 38



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU
---------------------------------------------------------------------   X
DONALD JAMES,

                                             Plaintiff,                     Index No.: 602150/2020

          -against-

VTR CUTTER MILL, LLC, OLSL GREAT NECK,
LLC and VENTAS AOC OPERATING HOLDINGS,
INC.,

                                             Defendants.
---------------------------------------------------------------------   X




 DEFENDANTS VTR CUTTER MILL, LLC, OLSL GREAT NECK, LLC and VENTAS
 AOC OPERATING HOLDINGS, INC. NOTICE OF FILING NOTICE OF REMOVAL




                                  HARRIS BEACH PLLC
                                  Attorneys for Defendants
                      VTR CUTTER MILL, LLC, OLSL GREAT NECK, LLC
                       and VENTAS AOC OPERATING HOLDINGS, INC.
                                 100 Wall Street, 23rd Floor
                                New York, New York 10005
                                       (212) 687-0100




                                                          3
